©UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF WISCONSIN

 

In re:
LISA R_ FRENCH CASE NO.. 18-22484-SVK

Debtor CHAPTER 7

 

TRUSTEE'S SECOND STATEMENT OF ABANDONMENT

 

Pursuant to the Notice of Trustee's Intent to Abandon Property of the Estate, which was duly mailed to
creditors and parties in interest, and no timely objections having been filed and sustained, the trustee hereby
abandons the Estate's interest in the following property:

0 2016 Lincoln Cadillac: has a Scheduled Value of $39,000.00, an Exemption of $2,891.08, and there is a
Lien Value of $36,108.92.

¢ Cash: has a Scheduled Value of $50.00, and a Trustee’s Value of $50.00 and the Deposits of Money in
Educators Credit Union has a Scheduled Value of $479.91 and a Trustee’s Value of $479.91 in one
account and a Scheduled Value of $256.77 and a Trustee’s Value of $256.77 in another account. These
funds are of inconsequential value to the Estate.

0 ProEquities mutual funds - % tenant in common interest: has a Scheduled Value of $23,227.48 and an
Exemption Value of $12,700.00, leaving a Trustee’s Value of $10,527.48. Per the debtor’s accountant,
there is an anticipated capital gains tax of $1,579.11. The cooperation of the debtor in the sale of the
stocks and taking care of the capital gains tax Warrants the abandonment of the $1,579.11. I, the Trustee,
am not abandoning the $8,948.36 that was deposited into the bank account of the Estate. I, the

Trustee, am only abandoning the anticipated capital.ga' ax §$1,579.11.

 
  

Dated in Waterford, Wisconsin this 14th day of No

 

 

lc ael F Dubis, Trustee(

Michael F. Dubis, Trustee
208 E Main Street
Waterford, WI 53185
262-534-6950
262-534-7367 FAX

mdubis(rz;tds,net

Case 18-22484-kmp Doc 27 Filed 11/14/18 Page 1 of 1

